Exhibit 10.1
FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”) is entered into as of July 11, 2010, among POSTROCK ENERGY
SERVICES CORPORATION, formerly known as QUEST RESOURCE CORPORATION, a Nevada
corporation (the “Borrower”), the Guarantors listed on the signature pages
hereto (“Guarantors”), ROYAL BANK OF CANADA, as Administrative Agent and
Collateral Agent for the Lenders party to the hereinafter defined Credit
Agreement (in such capacities, the “Administrative Agent” and “Collateral
Agent,” respectively), and as the Lender.
     Reference is made to the Second Amended and Restated Credit Agreement,
dated as of September 11, 2009, as amended by a First Amendment to Second
Amended and Restated Credit Agreement, dated as of November 30, 2009, a Second
Amendment to Second Amended and Restated Credit Agreement, dated as of
December 17, 2009 and a Third Amendment to Second Amended and Restated Credit
Agreement, dated as of February 18, 2010 (as amended, the “Credit Agreement”).
Unless otherwise defined in this Fourth Amendment, capitalized terms used herein
shall have the meaning set forth in the Credit Agreement; all section, exhibit
and schedule references herein are to sections, exhibits and schedules in the
Credit Agreement; and all paragraph references herein are to paragraphs in this
Fourth Amendment.
RECITALS
          The Borrower, Guarantors, Administrative Agent and Lender desire to,
among other things, enter into this Fourth Amendment to amend certain provisions
of the Credit Agreement and to extend the maturity date of certain indebtedness
governed by the Credit Agreement.
     Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:
     Paragraph 1. Amendments. Effective as of the Fourth Amendment Effective
Date (hereinafter defined), the Credit Agreement is amended as follows:
     1.1 Definitions. Section 1.01 of the Credit Agreement is amended as
follows:
     (a) The following definitions are amended in their entirety to read as
follows:
     “Agreement means this Second Amended and Restated Credit Agreement as
amended by the First Amendment to Credit Agreement, the Second Amendment to
Credit Agreement, the Third Amendment to Credit Agreement and the Fourth
Amendment to Credit Agreement.”
     “Maturity Date means with respect to the Revolving O&G Development Loans,
Interest Deferral Loan, PIK Loan and Second PIK Loan, the Extension Date and
with respect to the Original Term Loan, January 11, 2012.
     (b) The following definitions are inserted alphabetically into Section 1.01
of the Credit Agreement:
     “Extension Date” means October 9, 2010.
     “Fourth Amendment Effective Date means July 11, 2010.”





--------------------------------------------------------------------------------



 



     “Fourth Amendment to Credit Agreement means that certain Fourth Amendment
to Second Amended and Restated Credit Agreement, dated as of July 11, 2010,
among the Borrower, Guarantors, Royal Bank of Canada, as Administrative Agent,
Collateral Agent and as the Lender.”
     1.2 Section 2.08(b) ORRI. Section 2.08(b) of the Credit Agreement is
amended by deleting each occurrence of the date “July 11, 2010” therein and
substituting therefor, in each case, the term “the Extension Date”.
     1.3 Section 6.01(c). Section 6.01(c) of the Credit Agreement (relating to
updates of Schedule 6.12, Phase I Oil and Gas Properties Development Funding) is
amended by deleting the date “July 11, 2010” therein and substituting therefor
the term “the Extension Date”.
     1.4 Section 8.02 Remedies upon Event of Default. Section 8.02 of the Credit
Agreement is amended by deleting each occurrence of the date “July 11, 2010”
therein and substituting therefor, in each case, the term “the Extension Date”.
     Paragraph 2. Conditions. This Fourth Amendment shall not become effective
until such time as the Administrative Agent receives all of the agreements,
documents, certificates, instruments, and other items described below:
     (a) this Fourth Amendment, executed by the Borrower, the Guarantors, the
Administrative and the Lender;
     (b) fees and expenses required to be paid pursuant to Paragraph 5 of this
Fourth Amendment, to the extent invoiced prior to the Fourth Amendment Effective
Date;
     (c) all documentation relating to the Fourth Amendment shall be
satisfactory to the Lenders, as evidenced by their execution and delivery to the
Administrative Agent of a signed signature page to this Fourth Amendment; and
     (d) such other assurances, certificates, documents and consents as the
Administrative Agent may require.
     Paragraph 3. Acknowledgment and Ratification. The Borrower and the
Guarantors each (i) consent to the agreements in this Fourth Amendment and
(ii) agree and acknowledge that the execution, delivery, and performance of this
Fourth Amendment shall in no way release, diminish, impair, reduce, or otherwise
affect the respective obligations of the Borrower or any Guarantor under the
Loan Documents to which it is a party, which Loan Documents shall remain in full
force and effect, as amended and waived hereby, and all rights thereunder are
hereby ratified and confirmed.
     Paragraph 4. Representations. The Borrower and the Guarantors each
represent and warrant to the Administrative Agent and the Lender that as of the
Fourth Amendment Effective Date and after giving effect to the waivers and
amendments set forth in this Fourth Amendment (a) all representations and
warranties in the Loan Documents are true and correct in all material respects
as though made on the date hereof, except to the extent that any of them speak
to a different specific date, and (b) no Default or Event of Default exists.
     Paragraph 5. Expenses. The Borrower shall pay on demand all reasonable
costs, fees, and expenses paid or incurred by the Administrative Agent incident
to this Fourth Amendment, including,
2
Fourth Amendment to
Quest Resource Corporation
Second Amended and Restated Credit Agreement





--------------------------------------------------------------------------------



 



without limitation, Attorney Costs in connection with the negotiation,
preparation, delivery, and execution of this Fourth Amendment and any related
documents, filing and recording costs, and the costs of title insurance
endorsements, if any.
     Paragraph 6. Miscellaneous. This Fourth Amendment is a “Loan Document”
referred to in the Credit Agreement. The provisions relating to Loan Documents
in Article X of the Credit Agreement are incorporated in this Fourth Amendment
by reference. Unless stated otherwise (i) the singular number includes the
plural and vice versa and words of any gender include each other gender, in each
case, as appropriate, (ii) headings and captions may not be construed in
interpreting provisions, (iii) this Fourth Amendment must be construed, and its
performance enforced, under New York law and applicable federal law, and (iv) if
any part of this Fourth Amendment is for any reason found to be unenforceable,
all other portions of it nevertheless remain enforceable.
     Paragraph 7. Entire Agreement. This Fourth Amendment represents the final
agreement between the parties about the subject matter of this amendment and may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.
     Paragraph 8. Parties. This Fourth Amendment binds and inures to the benefit
of the Borrower, the Guarantors, the Administrative Agent, the Collateral Agent
and the Lender, and their respective successors and assigns.
     Paragraph 9. Further Assurances. The parties hereto each agree to execute
from time to time such further documents as may be necessary to implement the
terms of this Fourth Amendment.
      Paragraph 10. Release. As additional consideration for the execution,
delivery and performance of this Fourth Amendment by the parties hereto and to
induce the Administrative Agent, the Collateral Agent and the Lender to enter
into this Fourth Amendment, the Borrower warrants and represents to the
Administrative Agent, the Collateral Agent and the Lender that no facts, events,
statuses or conditions exist or have existed which, either now or with the
passage of time or giving of notice, or both, constitute or will constitute a
basis for any claim or cause of action against the Administrative Agent, the
Collateral Agent and the Lender or any defense to (i) the payment of Obligations
under the Notes and/or the Loan Documents, or (ii) the performance of any of its
obligations with respect to the Notes and/or the Loan Documents. In the event
any such facts, events, statuses or conditions exist or have existed, the
Borrower unconditionally and irrevocably hereby RELEASES, RELINQUISHES and
forever DISCHARGES Administrative Agent, the Collateral Agent and the Lender, as
well as their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives, of and from any and all claims,
demands, actions and causes of action of any and every kind or character, past
or present, which the Borrower may have against any of them or their
predecessors, successors, assigns, agents, officers, directors, shareholders,
employees and representatives arising out of or with respect to (a) any right or
power to bring any claim for usury or to pursue any cause of action based on any
claim of usury, and (b) any and all transactions relating to the Loan Documents
occurring prior to the date hereof, including any loss, cost or damage, of any
kind or character, arising out of or in any way connected with or in any way
resulting from the acts, actions or omissions of any of them, and their
predecessors, successors, assigns, agents, officers, directors, shareholders,
employees and representatives, including any breach of fiduciary duty, breach of
any duty of fair dealing, breach of confidence, breach of funding commitment,
undue influence, duress, economic coercion, conflict of interest, negligence,
bad faith, malpractice, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortious interference with
corporate governance or prospective business advantage, breach of contract,
deceptive
3
Fourth Amendment to
Quest Resource Corporation
Second Amended and Restated Credit Agreement





--------------------------------------------------------------------------------



 



trade practices, libel, slander or conspiracy, but in each case only to the
extent permitted by applicable Law.
     Paragraph 11. Effectiveness of Facsimile Documents and Signatures. This
Fourth Amendment may be transmitted and/or signed by facsimile or other
electronic means. The effectiveness of any such signatures shall, subject to
applicable Law, have the same force and effect as manually-signed originals and
shall be binding on all Loan Parties, the Administrative Agent, the Collateral
Agent and the Lenders. The Administrative Agent may also require that any such
documents and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.
     Paragraph 12. Execution in Counterparts. This Fourth Amendment may be
executed in any number of counterparts (and by different parties hereto in
different counterparts), each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.
     The parties hereto have executed this Fourth Amendment in multiple
counterparts to be effective as of the Fourth Amendment Effective Date.
Remainder of Page Intentionally Blank
Signature Pages to Follow.
4
Fourth Amendment to
Quest Resource Corporation
Second Amended and Restated Credit Agreement





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
be duly executed as of the date first above written.

            BORROWER:

POSTROCK ENERGY SERVICES CORPORATION,
as the Borrower
      By:   /s/ David Lawler         David Lawler        Chief Executive Officer
and President     

     The undersigned, as the Guarantors referred to in the Credit Agreement, as
amended by this Fourth Amendment, hereby consent to this Fourth Amendment and
hereby confirm and agree that (i) the Loan Documents (which specifically
includes the Guaranty executed by each Guarantor and each Security Agreement and
Mortgage executed by each Guarantor) in effect on the date hereof to which each
is a party are, and shall continue to be, in full force and effect and are
hereby confirmed and ratified in all respects except that, upon the
effectiveness of, and on and after the Fourth Amendment Effective Date, all
references in such Loan Documents to the Credit Agreement shall mean the Credit
Agreement as amended by this Fourth Amendment, and (ii) such Loan Documents
consisting of Guaranties, Security Agreements, Mortgages, and assignments and
all of the collateral described therein do, and shall continue to, secure the
payment by the Borrower of the Obligations under the Credit Agreement.

            GUARANTORS:

QUEST OIL & GAS, LLC,
as a Guarantor


By:  PostRock Energy Services Corporation,
        its sole member
      /s/ David Lawler       David Lawler      Chief Executive Officer and
President        QUEST ENERGY SERVICE, LLC,
as a Guarantor

By:  PostRock Energy Services Corporation,
        its sole member
      /s/ David Lawler       David Lawler      Chief Executive Officer and
President   

Signature Page
Fourth Amendment to Quest
Resource Corporation Second
Amended and Restated Credit Agreement





--------------------------------------------------------------------------------



 



            QUEST EASTERN RESOURCE LLC,
as a Guarantor
      By:   /s/ David Lawler         David Lawler        President        QUEST
MERGERSUB, INC.
as a Guarantor

By:  PostRock Energy Services Corporation,
        its sole shareholder
      /s/ David Lawler       David Lawler      Chief Executive Officer and
President   

Signature Page
Fourth Amendment to Quest
Resource Corporation Second
Amended and Restated Credit Agreement





--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
      By:   /s/ Leslie P. Vowell         Leslie P. Vowell           

Signature Page
Fourth Amendment to Quest
Resource Corporation Second
Amended and Restated Credit Agreement





--------------------------------------------------------------------------------



 



            L/C ISSUER AND LENDER:

ROYAL BANK OF CANADA, as a Lender
and L/C Issuer
      By:   /s/ Susan Khokher         Susan Khokher        Manager, Agency     

Signature Page
Fourth Amendment to Quest
Resource Corporation Second
Amended and Restated Credit Agreement

